 
 
Exhibit 10.1
 
 
AMENDMENT AGREEMENT
 
THIS AMENDMENT AGREEMENT (the “Agreement”), dated as of October ___, 2008, is
entered into by and among Guangzhou Global Telecom, Inc., a Florida corporation
(the “Company”), and the persons identified as “Holders” on the signature pages
hereto (the “Holders”).  Defined terms not otherwise defined herein shall have
the meanings set forth in the Purchase Agreement (as defined below).
 
WHEREAS, pursuant to a Securities Purchase Agreement, dated July 31, 2007 (the
“Purchase Agreement”), among the Company and the Holders, the Holders purchased
from the Company an aggregate of $[____________ in principal amount of 8% Senior
Secured Convertible Debentures of the Company (the “Debentures”) and were issued
warrants exercisable for shares of Common Stock (the “Warrants”); and
 
WHEREAS, the parties desire to amend certain of the Transaction Documents
pursuant to the terms hereof.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1.           Amended and Restated Debentures.  The Company hereby agrees to
issue each Holder, in exchange for such purchaser’s Debenture, an amended and
restated debenture, in the form of Exhibit A attached hereto (the “Amended and
Restated Debenture(s)”) with a principal amount equal to the amounts set forth
on Schedule A attached hereto.  Other than as amended thereunder, the rights and
obligations of the Holders and of the Company with respect to the Amended and
Restated Debentures shall be identical in all respects to the rights and
obligations of the Holders and of the Company with respect to the Debentures and
the Underlying Shares issued and issuable pursuant to the Purchase
Agreement.  For clarity, the Purchase Agreement and all Transaction Documents
thereunder are hereby amended so that the term “Debentures” includes the Amended
and Restated  Debentures and the term “Underlying Shares” includes the shares of
Common Stock issuable upon conversion and redemption thereof, and the term
“Transaction Documents” shall be amended to include this Agreement.


2.           Amendment to Certificate of Incorporation.
 
(a)The Company hereby agrees to hold a special meeting of shareholders (which
may also be at the annual meeting of shareholders) at the earliest practical
date following the date hereof, and in any event on or before January 15, 2009,
for the purpose of obtaining the “Authorized Share Approval” (as defined below),
with the recommendation of the Company’s Board of Directors that such proposal
be approved, and the Company shall solicit proxies from its shareholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and all management-appointed proxyholders shall vote their
proxies in favor of such proposal.  In addition, the Company agrees to use its
best efforts to promptly respond to any comments the Commission may have with
respect to any preliminary proxy statement.  If the Company does not obtain the
Authorized Share Approval at the first meeting, the Company shall call a meeting
every 30 days thereafter to seek Authorized Share Approval until the earlier of
the date the Authorized Share Approval is obtained or the Debentures and
Warrants are no longer outstanding.  
 
 
-1-

--------------------------------------------------------------------------------


 
 
The Company agrees to file the amendment to its articles or certificate of
incorporation with the Secretary of State of Florida within one Business Day of
obtaining the Authorized Share Approval.  As used herein, “Authorized Share
Approval” means the vote by the stockholders of the Company to approve an
amendment to the Company’s articles or certificate of incorporation that
increases the number of authorized shares of Common Stock from ___________ to at
least 1,000,000,000, and the filing of such amendment and the acceptance thereof
by the Secretary of State of Florida.
 
(b)           On or prior to the date hereof, the Company shall deliver each
Holder irrevocable written voting agreements, of all of the officers, directors
and stockholders holding more than 10% of the issued and outstanding shares of
Common Stock on the date hereof to vote all Common Stock over which such Persons
have voting control as of the record date for the meeting of stockholders of the
Company in favor of the Authorized Share Approval, amounting to, in the
aggregate, at least 50% of the issued and outstanding Common Stock, which
agreements shall be in form and substance acceptable to each Holder.
 
3.           The Company hereby makes to the Holders the following
representations and warranties:
 
(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any material agreement,
credit facility, debt or other material instrument
 
-2-

--------------------------------------------------------------------------------


 
 
(evidencing a Company or Subsidiary debt or otherwise) or other material
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected; except in
the case of each of clauses (ii) and (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.
 
(c)           Issuance of the Amended and Restated Debentures.  The Amended and
Restated Debentures are duly authorized and, upon the execution of this
Agreement by the Holders will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents.  The
Underlying Shares, when issued in accordance with the terms of the Amended and
Restated Debentures, will be validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company.  The Company has reserved from
its duly authorized capital stock a number of shares of Common Stock for
issuance of the Underlying Shares sufficient for the conversion in full of the
Amended and Restated Debentures.
 
(d)           Equal Consideration.  No consideration has been offered or paid to
any person to amend or consent to a waiver, modification, forbearance or
otherwise of any provision of any of the Transaction Documents.
 
(e)           Survival and Bring Down.  All of the Company’s warranties and
representations contained in this Agreement shall survive the execution,
delivery and acceptance of this Agreement by the parties hereto.  The  Company
expressly reaffirms that, except as set forth in the disclosure schedules
attached hereto (if any), each of the representations and warranties set forth
in the  Purchase Agreement, continues to be true, accurate and complete, and the
Company hereby remake and incorporate herein by reference each such
representation and warranty as though made on the date of this Agreement.
 
(f)           Holding Period for Amended and Restated Debentures. Pursuant to
Rule 144, the holding period of the Amended and Restated Debentures (and
Underlying Shares issuable upon conversion and redemption thereof) shall tack
back to the original issue date of the Debentures.
 
(g)           No Novation.  The Amended and Restated Debentures are being issued
in substitution for and not in satisfaction of the Debentures.  The Amended and
Restated Debentures shall not constitute a novation or satisfaction and accord
of any of the Debentures.  The Company hereby acknowledges and agrees that the
Amended and Restated Debentures shall amend, restate, modify, extend, renew and
continue the terms and provisions contained in the Debentures and shall not
extinguish or release the Company or any of its Subsidiaries under any
Transaction Document (as defined in the  Purchase Agreement) or otherwise
constitute a novation of its obligations thereunder.
 
 
-3-

--------------------------------------------------------------------------------


 
4.           On or prior to the date hereof, the Company hereby agrees to cause
its legal counsel to issue a legal opinion to the undersigned Holders and the
Company’s Transfer Agent regarding this Agreement and the transactions
contemplated hereby, in form and substance reasonably acceptable to the Holders,
including an opinion that the holding period of the Amended and Restated
Debentures (and shares issued and issuable upon conversion thereof) shall tack
back to the original issue date of the Debentures.


5.           Amendment to the Exercise Price.  The Exercise Price (as defined in
the Warrants) of all of the Warrants is hereby amended and reduced to $0.015,
subject to further adjustment therein, and the number of shares underlying the
Warrants is hereby increased in the individual amounts set forth on Schedule B
attached hereto, each subject to further adjustment pursuant to the Warrants.


6.           Miscellaneous.


(a)           The foregoing waivers shall not be effective unless and until all
Holders shall  have agreed to the terms and conditions hereunder.  In addition,
the respective obligations, amendments, agreements and waivers of the Holders
hereunder are subject to the following conditions being met: (a) the accuracy in
all material respects of the representations and warranties of the Company
contained herein and (b) the performance by the Company of all if its
obligations, covenants and agreements required to be performed hereunder. Except
as expressly set forth above, all of the terms and conditions of the Transaction
Documents shall continue in full force and effect after the execution of this
Agreement and shall not be in any way changed, modified or superseded by the
terms set forth herein.


(b)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.


       (c)       The Company shall, on or before 8:30 AM (NY time) on the 1st
Trading Day following the date hereof, issue a Current Report on Form 8-K,
reasonably acceptable to the Holders, disclosing the material terms of the
transactions contemplated hereby, and shall attach this Agreement thereto.  The
Company shall consult with the Holders in issuing any other press releases with
respect to the transactions contemplated hereby.


           (d)        The Company has agreed to reimburse the Holders $5,000 for
its legal fees and expenses, none of which has been paid prior to the date
hereof.  Except as set forth in the preceding sentence, each party shall pay the
fees and expenses of its advisers, counsel, accountants and other experts, if
any, and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
 
-4-

--------------------------------------------------------------------------------


 
 
(e)           The Company has elected to provide all Holders with the same terms
and form of agreement for the convenience of the Company and not because it was
required or requested to do so by the Holders.  The obligations of each Holder
under this Agreement, and any Transaction Document are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance or non-performance of the obligations of any other
Holder under this Agreement or any Transaction Document.  Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or the Transaction Documents.  Each Holder shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.  Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
 
 
-5-

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.
 
GUANGZHOU GLOBAL TELECOM, INC.






By:                                                                     
Name:
Title:
 
 
 

 
[signature page(s) of Holders to follow]
 
 
 
-6-

--------------------------------------------------------------------------------


 
 
 
 
COUNTERPART SIGNATURE PAGE
OF HOLDER TO
AMENDMENT AGREEMENT
AMONG GZGT
THE HOLDERS THEREUNDER






Name of Holder:___________________________________


By:______________________________________________


Name:____________________________________________


Title:_____________________________________________


New Principal Amount of Debenture due 7/31/09:
$__________


New Principal Amount of Debenture due 2/21/2010:
$__________
 
 
 
 
-7-

--------------------------------------------------------------------------------


 
 
SCHEDULE A
 

 
Maturity Date
 
7/31/2009
   
2/21/2010
                             
Enable Growth Partners New Principal Amount(s):
    $1,828,444.24    
$1,262,856.99
                                     
Enable Opportunity Partners New Principal Amount(s):
    $215,111.09    
 
$148,571.41                                      
Pierce Diversified Strategy Master Fund LLC, Ena New Principal Amount(s):
    $107,555.52       $74,285.71                    
Total
    $2,151,110.85       $1,485,714.10  

 


SCHEDULE B
Warrants held following adjustment of exercise price to $0.015
 

 

   
Number of
shares
underlying warrants
                 
Enable Growth Partners
    132,682,890                      
Enable Opportunity Partners
    15,609,738                      
Pierce Diversified Strategy Master Fund LLC, Ena:
    7,804,906                      


 
 
-8-